 

AO 106 (Rev. 04/10) GASE Seeds; 099, PWG. wRAFH TEM 1 Filed 05/12/21 Page—tof10 TILED

LODGED

 

 

 

RECEIVED

UNITED STATES DISTRICT COURT May 12, 2021

fi th CLERK U.S. DISTRICT COURT
or c WESTERN DISTRICT OF WASHINGTON AT TACOMA

 

 

 

 

. . . BY DEPUTY
Western District of Washington

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

The Person of ESMERALDA LYNN LOPEZ LOPEZ
Located at Washington State Correction Center for Women,
9601 Bujacich Road NW, Gig Harbor, WA and the
collection of buccal swab samples of DNA.

APPLICATION FOR A SEARCH WARRANT

Case No. MJ21-5099

See eee Samar See Snag ee

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifi the person or describe the
property to be searched and give its location):

The Person of ESMERALDA LYNN LOPEZ LOPEZ Located at Washington State Correction Center for Women, 9601 Bujacich Road NW, Gig Harbor,
WA.

locatedinthe ——-s—sWessten_—_C_séD istrict of Washington __ , there is now concealed (identify the
person or describe the property to be seized):

 

The collection of buccal swab samples of DNA.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
© evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
( property designed for use, intended for use, or used in committing a crime;
[1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

Title 18, United States Code, — International Parental Kidnapping
Section 1204(a)

The application is based on these facts:

v See Affidavit of AdriAnne Carrier, Special Agent FBI continued on the attached sheet.

[| Delayed notice of days (give exact ending date if more than 30 days: __—ss—si—Ci«sé=C*éS QU’
under 18 U.S.C. § 3103a, the basis of which is set forth on the‘ attached sheet.

    

recorded.

 
 
   

AdriAnne Carrier, Special Agent FBI
Printed name and title

 

© The foregoing affidavit was sworn to before me and signed in my presence, or
© The above-named agent provided a sworn statement attesting to the truth of the foregoing affidavit by telephone.

Date: 05/12/2021 WaChuze

Judge's signature

 

City and state: Tacoma, Washington ; David W. Christel, United States Magistrate Judge _
Printed name and title

 

 

1IGAN DNINRANATI
oo Oe N DB mM HR WO LB

NO NYO NY NY NY DN KN KN NO RR Re Re ee ep
OH aI NHN OA BP WD NO FP DT OO Wn KD WA BP WH HBO KF OC

 

 

Case 3:21-mj-05099-DWC Document1 Filed 05/12/21 Page 2 of 10

AFFIDAVIT

STATE OF WASHINGTON )
SS

COUNTY OF CLARK

Nee Neer”

I, AdriAnne Carrier, a Special Agent (“SA”) with the Federal Bureau of Investigation

(“FBI”), being first duly sworn on oath, depose and say:
INTRODUCTION AND AFFIANT’S BACKGROUND

1, Iam a Special Agent of the Federal Bureau of Investigation (FBI) and have
been so employed since November 2006. I am an investigative or law enforcement officer of
the United States within the meaning of Section 2510 (7) of Title 18, United States Code,
and I am empowered by law to conduct investigations of and to make arrests for offenses
enumerated in Section 2516 of Title 18, United States Code.

2. I am currently assigned to the FBI Seattle Division’s Vancouver Resident
Agency in Vancouver, Washington, focusing on the investigation of organized crime,
kidnapping, fraud, Civil Rights, public corruption, crimes against children/child exploitation,
and other criminal matters.

3. Prior to transferring to the Vancouver Resident Agency in 2013 I was assigned
to the FBI Boston Division, where I focused on the investigation of public corruption, Civil
Rights, violent crime, and other criminal matters.

4, Since becoming a Special Agent I have received specialized training from the
FBI to include completing a twenty-one week New Agent training course at the FBI
Academy. I have also received training, including but not limited to, the investigation of
financial crimes (to include money laundering and fraud), child exploitation, public
corruption, Civil Rights, and child abduction recovery.

5. I have been assigned as the case agent or an investigator on multiple
investigations involving missing/abducted children, both domestic and international.

6. I am investigating ESMERALDA LYNN LOPEZ LOPEZ (hereinafter

LOPEZ) and others for the crime of International Parental Kidnapping in violation of Title

Affidavit of AdriAnne Carrier - 1 UNITED STATES ATTORNEY
USAO 2020R00972 700.STEWART ST., SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
So Oo SND NH OH BR WY YN

NO NO NO NO WN NO DN WO KR Re RRR Ry |e]; ee pe
mH ID nA FP WOW NO KH DOD OO FA DB Wa BP WH PO KY OC

 

 

Case 3:21-mj-05099-DWC Document1 Filed 05/12/21 Page 3 of 10

18, United States Code, Section 1204(a). This affidavit is submitted in support of a Search
Warrant to obtain buccal swabs from LOPEZ for the purposes of DNA kinship analysis.
Obtaining DNA evidence from LOPEZ will allow the FBI to confirm the identity of A.L.,
which will be evidence of LOPEZ?’ violation of 18 U.S.C. 1204(a) as well as evidence of
others in Mexico aiding and abetting the kidnapping.

7. LOPEZ is currently in custody at the Washington State Correction Center for
Women, located at 9601 Bujacich Road NW, Gig Harbor, Washington 98332. She is
scheduled to be released on May 13, 2021, after serving a state prison sentence.

8. The facts set forth in this Affidavit are based on my own personal knowledge;
knowledge obtained from other individuals during my participation in this investigation,
including other law enforcement officers; review of documents and records related to this
investigation; communications with others who have personal knowledge of the events and
circumstances described herein; and information gained through my training and experience.

9. Because this Affidavit is submitted for the limited purpose of establishing
probable cause in support of the application for a search warrant, it does not set forth each
and every fact that I or others have learned during the course of this investigation.

PROBABLE CAUSE
A. Termination of Parental Rights

10. Minor child A.L. is LOPEZ’s biological child. LOPEZ lost physical custody of
A.L. on May 8, 2018 after the State received allegations that LOPEZ physically, verbally,
emotionally, and sexually abused A.L. The State of Washington was granted full custody of
A.L. on that date with renewal of the decision in March 2019.

11. After LOPEZ lost physical custody of A.L., A.L. resided full-time with a foster
family. LOPEZ was only allowed State-supervised visits.

12. LOPEZ?’ parental rights were permanently terminated on August 2, 2019.

13. On November 1, 2018 the Vancouver Police Department obtained and
provided the FBI with official copies of LOPEZ’ and A.L.’s birth certificates. Both birth
certificates were issued in the United States. A.L.’s birth certificate lists LOPEZ as her

Affidavit of AdriAnne Carrier - 2 UNITED STATES ATTORNEY

USAO 2020R00972 700 STEWART ST., SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
0 Oa ND OH BP WD HNO

NO NO HN NY ND PO KH KN HR Be Re BR Ree ee ee
Oo TDW Wn BR WH YP KH ODO OO WAI HDB NA BR WO NH KH OC

 

 

Case 3:21-mj-05099-DWC Document1 Filed 05/12/21 Page 4 of 10

biological mother; no father is listed on the certificate and no known official document
designates any paternity identification with respect to A.L.

14. Washington Department of Children, Youth and Families/Child Protective
Services (hereinafter WA DCYF) terminated the rights of the father “John Doe” on August
2, 2019.

15. Onor about September 12, 2019, WA DCYF Supervisor Jay Redmond advised
the FBI that Carlos Isiac Ochoa Rojas (hereinafter Carlos Rojas) was A.L.’s purported
biological father. Washington State does not possess any official document or proof of his
paternity.

16. On September 25, 2020, WA DCYF Supervisor Redmond provided the FBI
with Carlos Rojas’ birth certificate (date of birth August 25, 1990, Michoacan, Mexico), his
death certificate (date of death August 3, 2017, Michoacan, Mexico), and the official cover
letter accompanying the documents from the Mexico Government.

B. Kidnapping of A.L.

17. On or about October 24, 2018, LOPEZ recruited multiple co-conspirators to
kidnap, bind, and rob a third-party adult male of his vehicle and bank card as part of a plot to
abduct A.L. and flee the country to Mexico.

18.  Onor about October 25, 2018, LOPEZ utilized the vehicle and bank card to
abscond with A.L. during a visit supervised by Child Protective Services in Vancouver,
Washington. A.L., a United States Citizen, was four years old at the time. LOPEZ (also a
United States Citizen), along with a minor accomplice, drove A.L. from Vancouver,
Washington directly into Mexico. The accomplice was subsequently arrested trying to
reenter the United States from Mexico.

19. For nearly a year the FBI and Vancouver Police Department attempted to find
both LOPEZ and A.L. in Mexico. On at least one occasion during that time, LOPEZ and/or
A.L. were located through the use of sources and law enforcement techniques; however,
LOPEZ and her then-boyfriend, Gabriel Santos Garcia (hereinafter Garcia), vacated the area

with A.L. before law enforcement officials could recover her.

Affidavit of AdriAnne Carrier - 3 UNITED STATES ATTORNEY

700 STEWART ST., SUITE 5220
USAO 2020R00972 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo wa nN DO FP WO YO —

NY NY NH NY NY NY PP DR RO Rm eR ee ee ee ee
Oo NW Nn FP WO NHN KF CO OO WA HDB WHA BRB WO PO KK OC

 

 

Case 3:21-mj-05099-DWC Document1 Filed 05/12/21 Page 5 of 10

20. Through interviews and source information, law enforcement officials have
learned that at some point during the first year after arriving in Mexico, LOPEZ and Garcia
left A.L. at an unknown location in Michoacan, Mexico with Neivia “Monica” Rojas
Rodriguez, also known as Neivia Allende Rohjas Rodriguez (hereinafter Monica Rodriguez),
a woman purporting to be A.L.’s paternal grandmother. After leaving A.L., LOPEZ and
Garcia traveled back to Puebla, Mexico where they reportedly lived until LOPEZ was
arrested.

21. OnSeptember 11, 2019, LOPEZ was successfully located by the FBI in the
State of Puebla, Mexico. She was subsequently taken into custody by Mexico immigration
authorities and promptly deported and then extradited to Vancouver, Washington to face
Washington State charges.

22. The FBI and partner law enforcement agencies in Mexico did not locate A.L:
with LOPEZ at the time LOPEZ was apprehended.

C. Washington State Charges

23. Onor around January 22, 2021, LOPEZ pleaded guilty in Clark County
Superior Court to the crimes of kidnapping in the second degree, robbery in the second
degree and custodial interference in the first degree. She was sentenced to 20 months
imprisonment on Count I, 17 months imprisonment on Count II, and 12 months
imprisonment on Count III; terms to run concurrently. She received credit for time served
and is scheduled for release on May 13, 2021.

D. Attempts to hide A.L.’s identity

24. Onor around September 28, 2020, FBI agents assigned to the FBI Legal
Attaché Office based in Mexico City advised your affiant that the State Attorney General’s
Office for the State of Michoacan, Mexico, provided information regarding the following
local investigation that was initiated after it received an official complaint from a Civil
Registry Office Judge:

a. On or around October 16, 2019, a group of individuals entered the Civil

Registry Office located in Santiago Acuhuato, Apatzingan, Michoacan, Mexico to inquire

Affidavit of AdriAnne Carrier - 4 UNITED STATES ATTORNEY

700 STEWART ST., SUITE 5220
USAO 2020R00972 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo eA NY DO BP WY NHN

NH NO NY HN KN KN YN DN ROR eRe ee ae
on NHN UO FP WD YOY KF ODO OO Wy DB WA BR WW NH KK OC

 

 

Case 3:21-mj-05099-DWC Document1 Filed 05/12/21 Page 6 of 10

about registering (obtaining a birth certificate for) a minor female child described by Civil
Registry Office employees as having a fair complexion and blue eyes.

b. On March 7, 2020, the group returned to the Civil Registry Office in Santiago
Acuhuato where they appeared before Civil Registry Judge Evangelina Maldonado
Rodriguez (hereinafter Judge Rodriguez). The group inquired as to which documents were
necessary to register a minor child. Judge Rodriguez informed the individuals of the
requirements. The group subsequently left the Office only to return a few days later with the
required forms to register and obtain a birth certificate for minor female child, “Karla Sofia
Ochoa Chavez” (hereinafter Karla Chavez), date of birth December 12, 2013.

c. Karla Chavez was listed on the paperwork as having been born in Mexico to
mother, Cindy Ramona Chavez Rodriguez (hereinafter Cindy Rodriguez), and father, Carlos
(Isiac Ochoa) Rojas. Carlos Rojas was listed as deceased. Based upon the communication
the FBI received from the Attorney General’s Office of Michoacan, Cindy Rodriguez and the
minor child appeared to be present while the group met with Judge Rodriguez. Judge
Rodriguez noted the child possessed “blond or light-colored hair,” a “white complexion,”
and “colored eyes.” The judge noted that these physical characteristics were unlike her
purported mother. _

d. A.L. has a light complexion, blonde hair, and blue eyes according to the last
known photos of her. Her date of birth is April 17, 2014.

e. Judge Rodriguez also noted that one of the individuals accompanying Cindy
Rodriguez and the group carried a “high-caliber rifle.” The group advised Judge Rodriguez
they were present on behalf of the criminal known as “The Rifle.” The Rifle was known in
the area to be the head of the local cartel. The Rifle is now known to authorities to be
deceased. Judge Rodriguez noted that she found it “strange” that Cindy Rodriguez would
present herself to the Office to register a child in the company of a suspect brandishing a

high-caliber rifle.

Affidavit of AdriAnne Carrier - 5 UNITED STATES ATTORNEY

700 STEWART ST., SUITE 5220
USAO 2020R00972 SEATTLE, WASHINGTON 98101

(206) 553-7970
©o Oa NY HN On BP WY NY

NY NO NYO NY WH HN HN PTO KN Re Re Re ee ee ee
on NHN OA BPW NY KH TD ODO DOW QY WDB WHA HR WH NO KF OC]

 

 

Case 3:21-mj-05099-DWC Document1 Filed 05/12/21 Page 7 of 10

f. Judge Rodriguez was compelled to sign the registration/birth certificate under
duress. She subsequently and immediately reported the interaction to Mexico law
enforcement authorities who opened a criminal matter.

25. The Attorney General’s Office of Michoacan also advised the FBI that
subsequent investigation of the incident involving Judge Rodriguez led to an interview of
Cindy Rodriguez, who, after confronted by Mexico authorities, was not able to produce
Karla Chavez, the minor child she registered.

26. Mexico officials later determined during the investigation that Cindy
Rodriguez’ mother is the sister of Monica Rodriguez, the purported paternal grandmother of
A.L. Should that be the case, Cindy Rodriguez would be A.L.’s paternal cousin.!

27. On multiple dates, investigators for the Attorney General’s Office of
Michoacan conducted surveillance of residential addresses associated with the case, to
include those presented on the registration paperwork submitted by Cindy Rodriguez.

28. Onor around September 25, 2020, said surveillance led to a home in
Apatzingan, Mexico where authorities believed Monica Rodriguez lived with A.L. The
Mexico law enforcement officers observed a female and a minor female child described as
being approximately four years of age with a “white complexion,” blue eyes, approximately
3.25 feet tall, with short blond shoulder-length hair. The Mexico officials decided to depart
the area briefly to confirm that the child was in fact A.L. before attempting to take her into
custody but when they returned, the aforementioned individuals were no longer present at the
home. Subsequent surveillance units did not observe the individuals at the home again.

29, Based upon numerous factors to include the physical characteristics of A.L.
and Karla Chavez, their similar ages, their identical purported father, the situational familial

ties, and the criminal necessity to obscure the identity and nationality of A.L. in order to

 

' Said interview of Cindy Rodriguez was documented by the Attorney General’s Office of Michoacan as having been
conducted on October 16, 2020; however, their documentation that mentioned her interview was dated September 22,
2020; therefore, it is this affiant’s belief that an inadvertent typo occurred and the true date of Cindy Rodriguez ’
interview was October 16, 2019,

Affidavit of AdriAnne Carrier - 6 UNITED STATES ATTORNEY

700 STEWART ST., SUITE 5220
USAO 2020R00972 SEATTLE, WASHINGTON 98101

(206) 553-7970
So mH YN Dn BP WD NY

NO NO NO NO HNO NN HN NO DN wR RR Re Re ee
on N NO BPW YO Ke CO OO DH nN DA A BR W BO KH OC

 

 

Case 3:21-mj-05099-DWC Document1 Filed 05/12/21 Page 8 of 10

retain her in Mexico, Mexico investigators and the FBI believe that the minor child
registered as Karla Sofia Ochoa Chavez is in fact A.L.

30. Cindy Rodriguez, Monica Rodriguez, and others yet unknown are believed to
be violating 18 U.S.C. § 1204, wherein they criminally retained (and continue to retain) a
minor child who had previously been present in the United States with the intent to obstruct
the lawful exercise of parental rights. “Parental rights” is defined by statute as the right to
physical custody of the child.

BACKGROUND ON DNA

31. Based on my training and experience, I know that each human has his or her
own Deoxyribose Nucleic Acid (DNA) markers, and that, since the inception of the use of
DNA in forensic science, DNA analysis has been widely used. Humans may leave traces of
their DNA in various forms, including but not limited to semen, sweat, blood, hair and
saliva. Additionally, through my training and experience, I know that crime laboratories can
identify the source of DNA obtained from a crime scene by the comparison of that DNA to
the known DNA of person(s) from whom it may have originated.

32. Jalso know from my training and experience that crime and private DNA
laboratories can make a statistical determination while examining two DNA samples as to
the kinship of the samples, specifically, whether the two sources of DNA are related as
biological mother/ biological child.

33. Itis reasonable to assume that when A.L. is located and recovered, Mexico
officials may require a positive identification based on evidence exceeding physical
characteristics in order to cooperate in the return of A.L. (who is currently illegally residing
in Mexico per her immigration status) to the United States.

34. Per DCYF Supervisor Redmond, no official fingerprints are known to exist for
A.L. A DNA kinship analysis/maternity test proving LOPEZ is A.L.’s biological mother
would assist the FBI in securing A.L.’s safe and expedited return to Vancouver, Washington.

35. While LOPEZ submitted to DNA collection following her convictions in
Washington State, her DNA was reportedly submitted to CODIS. On May 6, 2021,

Affidavit of AdriAnne Carrier - 7 UNITED STATES ATTORNEY

USAO 2020R00972 700 STEWART ST., SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
0 OH NN OO HRW NO =

wo NY NY NH NY NH NH YN HNO Ree Re Re eee ee ee
oat DN WN BP WY NYO -F§& CO OO WAI DH WDA BR Wo NO K CO

 

 

Case 3:21-mj-05099-DWC Document1 Filed 05/12/21 Page 9 of 10

Jeannette Wentworth, Supervisory Biologist, FBI Laboratory advised your affiant that an
arrestee’s DNA profile submitted to CODIS would not be a viable option for
kinship/maternity testing due to policy and chain of custody requirements when DNA is
collected. She advised that DNA samples subjected to a kinship examination by the
laboratory required collection through either consent or a legally authorized search warrant.

36. In this case, it will be useful to compare the DNA of LOPEZ with DNA
collected from “Karla Chavez” to confirm her maternity and therefore confirm Chavez’ true
identity. This match will provide evidence of LOPEZ’ violation of 18 U.S.C. 1204(a) as well
as evidence of others in Mexico aiding and abetting the kidnapping.

37. Based on my training and experience, I know that DNA is typically collected
from a person by rubbing one or more long cotton swabs against the inner cheek of the
mouth. The swabs are then preserved by being placed in a sterile container and sealed. If
this search warrant application is approved, an FBI agent will follow these protocols by
swabbing the inner cheek of LOPEZ with a long cotton swab, provided in a sterile form. The
agent will then place the cotton swab in a sterile container and seal the container. The agent
will then place the sterile container containing the swab into another container that will be
sealed and sent to a crime and/or a private DNA laboratory for comparison.

//

/|

//
Affidavit of AdriAnne Carrier - 8 UNITED STATES ATTORNEY
USAO 2020R00972 700 STEWART ST., SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo HN WB A BR WY NYO

NY NY NY NY NY DN HN HN DR mee a a ep pe
mH nN DB nN FP WH NY KF& DOD ODO WW DTD DB NA BP WO PO KR CO

 

 

Case 3:21-mj-05099-DWC Document1 Filed 05/12/21 Page 10 of 10

CONCLUSION

38. Based on the above facts, I believe there is probable cause for the issuance of a
search warrant for the buccal swabs of the person of ESMERALDA LYNN LOPEZ LOPEZ.
If this search warrant is signed, then the seizure of LOPEZ pursuant to this search warrant
will be limited to the swabbing of her inner cheek. I believe that the DNA analysis will
provide valuable evidence material to this ongoing investigation into whether LOPEZ and
others violated Title 18, United States Code, Section 1204(a). I therefore petition the Court
for the issuance of a search warrant authorizing the buccal swabs of LOPEZ, for DNA

evidence as described above.

 

The above-named agent provided a sworn statement attesting to the truth of the

foregoing affidavit by telephone on this 12" day of May, 2021.

David W. Christel
United States Magistrate Judge

 

Affidavit of AdriAnne Carrier - 9 UNITED STATES ATTORNEY

USAO 2020R00972 700 STEWART ST., SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
